DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “so that the test object to be test is shielded” is unclear. The Examiner suggests “so that the test object to be tested is shielded” for clarity.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The word “apparats” in [0004] ln. 4, 12; [0005] ln. 5, 14; [0019] ln. 7; [0020] ln. 7, 13, 19. 
The Examiner suggests “apparatus” for clarity.
Appropriate correction is required.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  The limitation “apparats” in ln. 13 of claim 1 and ln. 16 of claim 11 is unclear. The Examiner suggest “apparatus” for clarity.  
Appropriate correction is required.
Claims 10 and 20 objected to because of the following informalities:  The limitation, 
“the foldable electromagnetic shielding box after unfolded being closely placed on the grounded conductive plate to form the isolated room”, in ln. 3-5 of claims 10 and 20 is unclear. 
The Examiner suggest “the foldable electromagnetic shielding box after being unfolded is closely placed on the grounded conductive plate to form the isolated room” for clarity.  
Appropriate correction is required.

Allowable Subject Matter
 Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the foldable electromagnetic shielding box is operable to be unfolded to form an isolated room for accommodating the test object and is operable to be folded into a stack for storage or transport, 
the foldable electromagnetic shielding box having a channel connected to the isolated room; 
a measuring equipment, disposed inside the isolated room for measuring the test object; and 
a remote control apparats, disposed outside the isolated room and connected to the measuring equipment through a cable to control operation of the measuring equipment, the cable passing through the channel”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-10 depending from claim 1 are therefor also allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “ the foldable electromagnetic shielding box being formed by a plurality of plates, so that the foldable electromagnetic shielding box is operable to be unfolded to form an isolated room and is operable to be folded into a stack for storage or transport, 
the foldable electromagnetic shielding box having a channel Page 11 of 14connected to the isolated room; 
a measuring equipment, disposed inside the isolated room for measuring the test object that is located inside the radio-frequency anechoic chamber and outside the isolated room; and 
a remote control apparats, disposed outside the radio-frequency anechoic chamber and connected to the measuring equipment through a cable to control operation of the measuring equipment, the cable passing through the channel”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 12-20 depending from claim 11 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffiths US 20030058502 Fig. 1d, discloses a system comprising a shielding room (150) forming isolated room (150), having a channel (350) connected to the isolated room;
an equipment (330) disposed inside the isolated room; and a remote control apparatus (100), disposed outside the isolated room (150) and connected to the equipment (330) through a cable (340) to control operation of the equipment (330), the cable (340) passing through the channel (350);
Kuo US 20200132719 Fig. 1 discloses an anechoic chamber and signal test system.
Leyland US 5136119 Fig. 1 and 5b; Plummer US 5545844 Fig. 1 disclose a foldable electromagnetic shielding box.
This application is in condition for allowance except for the following formal matters: 
Abstract, disclosure and claim objections..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841